18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 1 of
                                        17

                                 UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

      In re:                                               §
                                                           §     CASE NO. 18-50102-cag
      STEVEN JEFFREY CYR                                   §
                                                           §     CHAPTER 7
                        Debtor.                            §

                            CLOSING ARGUMENT IN SUPPORT OF THE
                    FIRST AMENDED OBJECTIONS OF KEY EQUIPMENT FINANCE
                         TO DEBTOR’S CLAIMS OF EXEMPTIONS [ECF 183]

  TO THE HONORABLE CRAIG A. GARGOTTA,
  UNITED STATES BANKRUPTCY JUDGE:

               COMES NOW, Key Equipment Finance, a division of KeyBank National

  Association (“KEY”) and files this Closing Argument in Support of its First Amended

  Objections to Debtor’s Claims of Exemptions [ECF 183] and would respectfully show this

  Court as follows:

                                          I.
                        SUMMARY OF ARGUMENT AND RELIEF REQUESTED

               1.01    As evidenced by the testimony of Steven J. Cyr (“CYR”) and LeAnn Cyr

  (“LAC”) together with the various retained professionals 1, CYR, with the assistance and

  guidance of LAC has engaged in a calculated scheme to preclude his creditors from

  realizing payment of their bona fide claims. The scheme includes:

               a.      the intentional pre-petition transfer of assets;

               b.      the intentional non-disclosure of assets, including the intentional exclusion
                       of CYR’s community property interest in the sole control community
                       property of LAC;
               c.      understating and undervaluing the personal property scheduled; and


  1
               Including Anthony Vitul-lo, Norbert Gonzalez and Lillian Putman.
  ______________________________________________________________________________
  Case No. 18-50102-cag
  Closing Argument of Key Equipment Finance in Support of its
  Amended Objections to Debtor’s Claims of Exemption                                     Page 1 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 2 of
                                        17

         d.      the conscious divestment by CYR of his sole control community property in
                 the form of diverting all of the income generated through the delivery of
                 medical services 2 to the Bergerud Heritage Trust (“BHT”).

         1.02    In the furtherance of the scheme, CYR and LAC used the BHT as the

  vehicle to disguise the purchase of a new multi-million dollar home in Spring, Texas some

  twenty (20) days prior to CYR’s Petition Date 3 using the revenues generated by CYR from

  the practice of medicine - all of which were diverted from the control of CYR and into SA

  Spine, LLC, an entity allegedly owned and controlled by the BHT 4. The purchase of the

  Spring home was made in furtherance of the combined decisions of CYR and LAC to

  relocate from San Antonio to Houston.

         1.03    CYR attempted to effectuate the plan to avoid the payment of his creditors

  by filing his Chapter 7 proceeding claiming the $100,000 head of household exemption 5.

         1.04    By its objection, KEY requests that the Court:

         a.      Deny the homestead exemption claimed under §41.001 et seq. of the Texas
                 Property Code as to 15 Esquire, San Antonio, Texas based upon the
                 manifested intent to abandon the homestead character of 15 Esquire prior
                 to the Petition Date.

         b.      Limit the personal property exemption of CYR in the items identified in
                 Schedule C of the Schedule C, Part 2 of Amended Schedules filed as ECF
                 195 (the “CYR Schedules”) 6 to the $50,000 permitted under §42.001(a)(2)


  2
         Through a scheme which violates the Texas Medical Practices Act (Chapter 151, et seq. Texas
         Occupations Code).
  3
         January 20, 2018.
  4
         Through a scheme which violates the Texas Medical Practices Act (Chapter 151, et seq. Texas
         Occupations Code); Exhibit 125; but see Exhibit 124
  5
         §42.001(a)(1) Texas Property Code.
  6
         On February 7 and again of February 12, 2019, CYR filed a second Amended Schedules and
         Statement of Financial Affairs as ECF 185 and 195, respectively. This filing on the eve of the
         hearing on the objections to exemptions removed the Debtor’s claimed exemptions to the office
         equipment and exercise equipment owned by OSI. KEY reserves the right to re-assert the
         previously filed objection to the extent that CYR attempts further amendments to the Schedule C.
  ______________________________________________________________________________
  Case No. 18-50102-cag
  Closing Argument of Key Equipment Finance in Support of its
  Amended Objections to Debtor’s Claims of Exemption                                        Page 2 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 3 of
                                        17

                 of the Texas Property Code because CYR, though married, does not qualify
                 as the “head of household”.

         c.      Deny the exemption claimed by CYR in the value of each item identified in
                 the CYR Schedules above the amount listed in each such category by CYR
                 based upon the uncontroverted testimony of Lillian Putman that the
                 valuation was based upon a “forced liquidation value” and not a “fair market
                 value”.

         d.      Deny each claimed exemption of personal property outside of the
                 delineated categories of §42.002.

         e.      Deny any subsequently claimed exemption for any presently unscheduled
                 joint control community property.

         f.      Deny any subsequently claimed exemption for any presently unscheduled
                 sole control community property.

         g.      Deny any subsequently claimed exemption for any presently unscheduled
                 separate property of CYR.

         h.      Deny any subsequently claimed exemption to all presently unscheduled
                 community property interests of CYR in the sole control community property
                 of LAC.

         i.      Deny the claim of exemption by CYR in the Orthopaedic & Spine Institute,
                 LLC (“OSI”) 401(k) distribution.

         j.      Deny the claim of exemption of CYR in the ILIT Life Insurance Trust and,
                 as applicable, the claim of exemption in the Lincoln Benefit Life Insurance
                 Policies owned by the ILIT.

                                           II.
                                ARGUMENT AND AUTHORITIES

  A.     Burden of Proof as to Objection to Exemptions

         2.01    The party objecting to a debtor’s claim of exemptions, including a

  ______________________________________________________________________________
  Case No. 18-50102-cag
  Closing Argument of Key Equipment Finance in Support of its
  Amended Objections to Debtor’s Claims of Exemption                              Page 3 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 4 of
                                        17

  homestead exemption, is required to prove by a preponderance of the evidence that the

  claimed exemption is invalid. See, Grogan v. Garner, 498 U.S. 279, 111 S. Ct. 654, 112

  L. Ed. 2d 755 (1991); Chilton v. Moser, 674 F.3d 486, 488 (5th Cir. 2012); Cipolla v.

  Roberts (In re Cipolla), 476 Fed. Appx. 301 (5th Cir. 2012); Pequeno v. Schmidt (In re

  Pequeno), 126 Fed. Appx. 158 (5th Cir. 2005); In re Bounds, 491 B.R. 440, 449 (Bankr.

  W.D. Tex. 2013), and In re Presto, 376 B.R. 554, 563 (Bankr. S.D. Tex. 2007).

         2.02    Further, the creditor asserting that a claimed homestead was abandoned

  bears the burden of proving, by a preponderance of the evidence, that the debtor

  possessed the actual intent to abandon the homestead. In re Finkel, 151 B.R. 779, 783

  (Bankr. W.D. Tex. 1993, citing Federal Petroleum Co. v. Pittman, 65 S.W.2d 359, 361

  (Tex.Civ.App. -- Eastland 1933, writ ref'd); White v. Yates, 85 S.W. 46, 48 (Tex.Civ.App.

  1905, no writ); Evans v. Pace, 21 Tex. Civ. App. 368, 51 S.W. 1094, 1095 (Tex.Civ.App.

  1899, no writ); and Alexander v. Lovitt, 56 S.W. 685, 686 (Tex.Civ.App. 1900). Intent is

  determined from the totality of the circumstances. Id.

         2.03    Intent must be accompanied by overt acts of preparation consistent with

  intent. Bovey v. Coffey, 2012 Tex. App. LEXIS 3247, *6, 2012 WL 1448530, citing McKee

  v. Wilson, 174 S.W.3d 842, 844 (Tex. App.—Waco 2005, no pet.). "Where no homestead

  dedicated by actual occupancy exists, effect may be given to ownership, intention[,] and

  preparation to use for a home[.]" Id.

         2.04    The Texas Supreme Court has said that the homestead exemption confers

  on a debtor "a home as an asylum--a refuge which cannot be invaded nor its tranquility

  or serenity disturbed. . . . [It was designed] to cherish and support in the bosoms of

  individuals, those feelings of sublime independence which are so essential to the

  maintenance of free institutions." Odes Ho Kim v. Cong Ann Kim (In re Odes Ho Kim),
  ______________________________________________________________________________
  Case No. 18-50102-cag
  Closing Argument of Key Equipment Finance in Support of its
  Amended Objections to Debtor’s Claims of Exemption                            Page 4 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 5 of
                                        17

  405 B.R. 179, 184-185 (Bankr. N.D. Tex. 2009) (citing, Franklin v. Coffee, 18 Tex. 413,

  415-16 (1857)). The homestead exemption continues so as to "protect citizens and their

  families from the miseries and dangers of destitution." Id. It is also recognized that the

  court "must give a liberal construction to the constitutional and statutory provisions of

  Texas that protect homestead exemptions. . . [and] must uphold and enforce the Texas

  homestead laws even though in so doing we might unwittingly 'assist a dishonest debtor

  in wrongfully defeating his creditor.'" In re Bradley, 960 F.2d 502, 507 (5th Cir. 1992)

  (quoting Cocke v. Conquest, 120 Tex. 43, 35 S.W.2d 673, 678 (1931) (emphasis added)

  (additional citations omitted). However, as further recognized by the Court in Kim, and

  highly relevant to the case at bar, "[a] state is without power to make or enforce any law

  governing bankruptcies that . . . conflicts with the national bankruptcy laws. . . [a]nd "[t]he

  power of Congress to establish uniform laws on the subject of bankruptcies throughout

  the United States is unrestricted and paramount. CONSTITUTION, ART. 1, s 8, cl. 4."

  Kim at 185 (citing International Shoe Co. v. Pinkus, 278 U.S. 261, 263-64, 49 S.Ct. 108,

  109- 10, 73 L.Ed. 318 (1929)).

  A.     15 Esquire was Abandoned as the Homestead

         2.05    CYR has identified 15 Esquire, San Antonio, Texas (“15 Esquire”) as his

  residential homestead. 7 Of course CYR testified that he intends to remain at 15 Esquire

  and claim that property as his homestead 8; to do otherwise would defeat his contrived

  scheme to harbor all of his assets in a self-settled trust. The uncontroverted evidence

  reveals a systematic and intentional design by CYR and LAC to move from one palatial

  estate to another, relocate the children to prestigious private schools in the Houston area,


  7
         Exhibit 96, ECF 195
  8
         Testimony of CYR, Transcript Day 1, Page 62-63, Lines 21—2
  ______________________________________________________________________________
  Case No. 18-50102-cag
  Closing Argument of Key Equipment Finance in Support of its
  Amended Objections to Debtor’s Claims of Exemption                                 Page 5 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 6 of
                                        17

  and start afresh as soon as payment of the bona fide claims of CYR’s creditors, including

  KEY 9, could be disposed of through the bankruptcy process.

         2.06    The intention of CYR and LAC to move to Houston is confirmed in

  communications with third parties, including friends 10 and business acquaintances 11. It

  is manifested through the shopping for and ultimate purchase of 30 Post Shadow 12. The

  intention of CYR and LAC to abandon 15 Esquire is unquestionably evidenced by the

  preparation and posting on the web by Adam Rivera of the 15 Esquire Video Tour 13 which

  was reviewed and approved by LAC 14 coupled with the preparation and approval 15 of Le

  Grande Maison Brochure 16, and finally through the submission of applications for

  admissions to at least three prestigious Houston area private schools for the school age

  children of CYR and LAC 17 and the actual enrollment and attendance of those children

  for the 2018-2019 school year 18. Though much was made by counsel for LAC regarding

  the absence of any commentary by CYR in connection with Adam Rivera’s video and

  brochure offering 15 Esquire and 8 Villars 19 for sale together; it is the very silence by CYR

  that is deafening. CYR never once instructed Adam Rivera to stand down 20 in his

  marketing project; and LAC continued to communicate with Adam Rivera even going so

  far as to promise him a brochure release date as soon as “the lawyers approved it”. 21



  9
         See KEY Proof of Claim, Claim No. 13; Exhibit 96
  10
         See Exhibit 88
  11
         See Exhibit 78, 84, 119
  12
         See Exhibits 13, 56, 57, 58, 60, 66, 68, 80, 93, 118, 119
  13
         See Exhibit 15
  14
         See Exhibit 70
  15
         See Exhibit 70
  16
         See Exhibit 14
  17
         See Exhibit 79
  18
         LAC Testimony, Transcript Day 3, Page 215-219, Lines 13—15
  19
         The adjacent property connected by a single outdoor living and pool area
  20
         CYR Testimony, Transcript Day 1, Pages 200—210, Lines 7—22
  21
         LAC Testimony, Transcript Day 3, Page 175—180, Lines 15—6
  ______________________________________________________________________________
  Case No. 18-50102-cag
  Closing Argument of Key Equipment Finance in Support of its
  Amended Objections to Debtor’s Claims of Exemption                                Page 6 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 7 of
                                        17

         2.07    The overt acts of CYR and LAC in connection with the transition of the

  SASpine operations to Houston 22, the purchase of a 14,000 square foot estate in Spring,

  the enrollment of their children in Houston area schools, the actual moving of the

  children 23, their nanny and LAC to Houston 24, the preparation of extensive marketing

  materials for the sale of 15 Esquire are individually and collectively consistent with an

  intent to abandon 15 Esquire as the residential homestead irrespective of the self-serving

  testimony of CYR. Accordingly, the homestead exemption claimed under §41.001 et seq.

  of the Texas Property Code as to 15 Esquire, San Antonio, Texas should be denied.

  B.     The Personal Property Exemptions Should be Limited to $50,000 and Should
         be Capped at the Putman Appraisal Values

         1.      The limitation of CYR’s Exemption under §42.001(a)(2) to $50,000 is
                 appropriate.

         2.08     Texas recognizes that there is only one head of any given household and

  has recognized that the following presumptions and circumstances control the liberal

  provisions of the Texas exemption statutes: (1) the family relation is one of status, (2) the

  head of the family must be legally or morally obligated to support at least one other family

  member, and (3) there must be a corresponding dependence on the supporting member.

  See, e.g. In re Hill, 972 F.2d 116, 120 (5th Cir. 1992); In re Finkel, 151 B.R. 779, 785

  (Bankr. W.D. Tex. 1993) citing Roco v. Green, 50 Tex. 483 (1878); Henry S. Miller v.

  Shoaf, 434 S.W.2d 243, 244 (Tex. Civ. App. 1968, writ ref'd n.r.e.); and In re Fink, Case

  No. 07-36827, 2009 WL3015340 (Bankr. S.D. Tex. 2009) (unreported). In determining

  the nature of the relationship that gives rise to the “head of household” status, the Texas


  22
          LAC Testimony, Transcript Day 3, Page 220—222 , Lines 19—25
  23
          LAC Testimony, Transcript Day 3, Page 149—166 , Line 13—10, Transcript Day 3, Page 213-
  219, Lines 20—15
  24
          LAC Testimony, Transcript Day 3, Page 149--222, Line 13—25
  ______________________________________________________________________________
  Case No. 18-50102-cag
  Closing Argument of Key Equipment Finance in Support of its
  Amended Objections to Debtor’s Claims of Exemption                                    Page 7 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 8 of
                                        17

  courts have provided the following limited guidance:

         a.      a widow was afforded “head of household” status and entitled to claim the
                 benefits of such an exemption where she had voluntarily assumed the care
                 of the children of a stepdaughter and the children were dependent upon her
                 for support and maintenance. Wolfe v. Buckley, 52 Tex. 641, 649, (Tex.
                 1880); and
         b.      a single woman who voluntarily assumed responsibility for the rearing,
                 training, and nurturing of certain nephews and nieces, and who contributed
                 to their support and maintenance, was afforded “head of household” status.
                 American National Bank v. Cruger, 71 S.W. 784, 789 (Tex. Civ. App. 1902).

         2.09    The debtor in Finkel failed to achieve the head of household status because,

  among other reasons, she did not, in fact, provide financial support to any of the members

  of the household. Finkel, 151 B.R. at 785. CYR acknowledges on his Schedule I that he

  has no income 25. CYR testified that he has received no income of any kind since at least

  April 2017 26. All of the financial support for CYR, LAC and their children are provided by

  the BHT, including the payment of all personal living expenses 27. Further, since at least

  November 2017, the manifested intent of CYR and LAC has been to have the children of

  CYR and LAC attend school in Houston 28 and, after December 27, 2017, to live in

  Houston 29, ostensibly with LAC and her nanny. Like the debtor in Finkel, CYR has not

  provided financial support for anyone, including himself.

         2.10    As a result of the calculated scheme of CYR and LAC to intentionally divest

  CYR of any income, to divert all of the revenue generated through the provision of medical



  25
         See ECF 1
  26
         See Day 1 Transcript, Page 134, Lines 18-20
  27
         See Day 3 Transcript, Page 211-213, Lines 3—2; Page 215, Lines 4-12, also See Day 1
         Transcript, Pages 134-135, Lines 21—5, Page 141, Lines 14-18
  28
         See Exhibits 79
  29
         See Exhibits 13, 56, 57, 58, 60, 66, 68, 78, 79, 80, 84, 88, 93, 119, 118, and 119
  ______________________________________________________________________________
  Case No. 18-50102-cag
  Closing Argument of Key Equipment Finance in Support of its
  Amended Objections to Debtor’s Claims of Exemption                                    Page 8 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 9 of
                                        17

  services by CYR to an entity in violation of the Medical Practice Act for the purpose of

  avoiding the payment of the bona fide debts of CYR, and to move the family unit, along

  with LAC to Houston, the personal property exemption available to CYR should be limited

  to the $50,000 cap afforded under §42.001(a)(2).

         2.      Limiting CYR’s Exemption to the Putman Appraised Value 30 is Appropriate

         2.11    Unlike many terms referenced and utilized in the Bankruptcy Code, the

  valuation of the personal property that a debtor must utilize in connection with his claim

  of exemptions is the “fair market value as of the date of the petition”. See 11 U.S.C.

  §522(a)(2). It is also well established that once the debtor elects to ascribe a specific

  value to the assets exempted on his Schedule C, the debtor’s exemption in that asset is

  limited to the value so stated. Schwab v. Reilly, 560 U.S. 770, 130 S. Ct. 2652, 61-62

  (2010).

         2.12    CYR testified that though he did not participate in the appraisal process

  performed by Lillian Putman, he intended to adopt her appraisal as the value ascribed to

  the personal property which he exempted in his Schedule C 31. CYR’s Schedule C 32

  reflects the values as determined by Lillian Putman, which values are based upon a forced

  liquidation value 33.

         2.13    In keeping with Judge Scalia’s instructions in Schwab v. Reilly and the

  dictates of Section 522, the value of the personal property assets claimed by CYR as



  30
          Exhibit 35
  31
          See Day 1 Transcript, Page 62, Lines 15- 20, Page 69, Lines 4-25, and Pages 70-72, and Page
  73, Lines 1-24
  32
          Exhibit 96
  33
          See, Exhibit 35, See also Testimony of Lillian Putman Day 4 Day 4 Transcript, Page 106-107,
          Lines 22—15, Page 108-109, Line 23—2, Pages 113—115, Line 3—25, Page 128, Lines 2-3,
          Page 126, Lines 1-6, confirming the valuation method and confirming that she did not and was at
          that time unable to provide the Court with a fair market value valuation.
  ______________________________________________________________________________
  Case No. 18-50102-cag
  Closing Argument of Key Equipment Finance in Support of its
  Amended Objections to Debtor’s Claims of Exemption                                         Page 9 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 10
                                      of 17

 exempt should be capped at the liquidation value adopted by CYR from the Lillian Putman

 Appraisal. Upon the re-appraisal of the property by the Trustee, all of the value in excess

 of that set forth in the Putman Appraisal should be property of the Estate.

        3.      The Purported Exemptions beyond §42.002 should be denied.

        2.14    In classic Clark parlance, Judge Leif Clark, in In re Mitchell, analyzed the

 framework under which a debtor is permitted to “select” personal property for exemption

 under §42.002, opining:


                “Section 42.002 of the Property Code sets out what Texas
                finds to be the "approved list" of items which Texans should
                be allowed to retain, no matter how much they owe creditors.
                Some of these items assure the survival of the individual or
                the family in some station above abject poverty. (Internal
                references omitted). Thus, we will not let creditors take away
                the debtor's means of transportation in this, the largest state
                among the lower forty-eight. Nor will we allow the farmer
                debtor to be deprived of the means with which to restart his
                herd (a bull and five cows, with calves). The debtor will be
                permitted to keep food, clothing, furniture, and the means of
                livelihood (to the extent directly related and essential to the
                profession or trade). In addition, Texas protects the dignity of
                its citizens, and seems to uphold a certain ethos in its
                exemption laws. A Texan should be allowed to keep two
                firearms, for example. Athletic and sporting equipment is on
                the list of protected items (musical instruments are not).
                Among the specific means of travel sanctioned by Texas'
                exemption law are both passenger cars and light trucks (this
                would include pickup trucks), if not used for the production of
                income. If used for income production, a Texan can also keep
                two horses (with saddle and bridle for each), or a pickup truck,
                or a camper truck.

             In short, Texans cannot simply keep $30,000.00 worth of
             anything they want. Instead, they must pick items off an
             approved list of items which, according to the legislature, are
             the sort of things sufficiently important for a Texas debtor to
             keep regardless of the claims of creditors. (Internal references
             omitted.) Once debtors have "gone shopping" from this
             approved list and picked out what they want to keep, however,
             they must "go to the checkout line," as it were, to see how
 ______________________________________________________________________________
 Case No. 18-50102-cag
 Closing Argument of Key Equipment Finance in Support of its
 Amended Objections to Debtor’s Claims of Exemption                                Page 10 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 11
                                      of 17

                much can actually be "purchased" out of the "budget" allowed
                by the Texas Legislature in section 42.001(a) of the Property
                Code. This second step in the process balances out the
                competing concerns of assuring a debtor a fresh start and
                assuring creditors a fair recovery on their legitimate claims.
                (Internal citations and comments omitted). Letting the debtor
                have everything off the approved list without limitation offends
                the sensibilities of the common man (and woman) whom the
                legislature represents. The cap prevents abuse and
                overreaching by unscrupulous debtors who would borrow with
                impunity, then "thumb their noses" at their creditors. (Internal
                references omitted).”

                In re Mitchell, 103 B.R. 819, 823-24 (Bankr. W.D. Tex. 1989).


        2.15    Employing the shopping analogy proposed by Judge Clark, CYR should not

 be permitted to sail through the exemption checkout lane with more than $12,500 34 in

 jewelry and should not be permitted to exempt any of the “Replica Figurines,” “Dallas

 Cowboys” or “Spurs” memorabilia as the toys of privileged boys were never considered

 by the Texas legislature to be necessary for the assurance of “the survival of the individual

 or the family in some station above abject poverty.” Accordingly, the exemptions so

 claimed by CYR should be denied.

 C.     The 401K Distribution is Property of the Estate

        2.16    In determining whether CYR is entitled to exempt the proceeds from the

 voluntarily terminated 401(k) plan in place with his wholly owned entity, OSI, this Court

 must reach beyond the four corners of the Fifth Circuit’s opinion in Hawk v. Engelhart (In

 re Hawk), 871 F.3d 287 (5th Cir. 2017) and look to Article 29 for guidance on the event

 and consequences of termination of a 401k plan. Clearly the Snapshot Rule, as adopted

 in the Fifth Circuit, controls here. See e.g. Hawk, id, Viegelahn v. Frost (In re Frost), 744



 34
        Utilizing the maximum personal property exemption of $50,000
 ______________________________________________________________________________
 Case No. 18-50102-cag
 Closing Argument of Key Equipment Finance in Support of its
 Amended Objections to Debtor’s Claims of Exemption                                Page 11 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 12
                                      of 17

 F.3d 384 (5th Cir. 2014); Zibman v. Tow (In re Zibman), 268 F.3d 298 (5th Cir. 2001); In

 re Sanodoval, 103 F.3d 20 (5th Cir. 1997). The precise conditions of the OSI 401k Profit

 Sharing Plan (the “OSI Plan”) on the Petition Date are determined by the uncontroverted

 evidence as follows:

        a.      The OSI Plan is a single-employer plan 35.

        b.      Effective November 29, 2017, in his capacity as the Plan Trustee of the OSI

                Plan, CYR issued the request for a complete termination of the OSI Plan

                effective December 31, 2017 36.

        c.      Effective January 17, 2018, CYR, as plan participant and as Plan

                Trustee, requested the distribution of the net balance of his interest in the

                OSI Plan and elected to waive the 30 day waiting period which permitted

                the immediate processing of the distribution request 37.

        d.      CYR, in the same request, directed that the applicable US income tax be

                withheld from his distribution 38.

        2.18    Pursuant to 29 USC §1348(a), the termination date of a single-employer

 plan terminated in a standard termination is “the termination date proposed in the notice

 provided.” There is no evidence to indicate that the OSI Plan termination was anything

 other than a “standard plan termination”. In fact, the evidence would indicate that the OSI

 Plan was a “standard plan termination” as the OSI Plan was terminated because OSI was




 35
        Exhibits 27, 30
 36
        Exhibit 8
 37
        Exhibit 11
 38
        Id.
 ______________________________________________________________________________
 Case No. 18-50102-cag
 Closing Argument of Key Equipment Finance in Support of its
 Amended Objections to Debtor’s Claims of Exemption                             Page 12 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 13
                                      of 17

 no longer an operating entity and all of the employees of OSI were transferred to SASpine

 which entity was in the process of establishing its own new 401k plan 39.

        2.19    For purposes of determining the status of CYR’s 401k distribution, the

 operative issue should be the date of the termination of the plan, an event over which

 CYR, as Plan Trustee, had exclusive control, and the date on which CYR sought the

 immediate distribution of the investment. The evidence establishes that as of the Petition

 Date (January 20, 2018), the OSI Plan was terminated (having occurred on December

 31, 2017) and CYR, as a participant, had requested an immediate distribution of his

 vested interest in the OSI Plan (having occurred on January 17, 2018). Finally, it is further

 undisputed that CYR neither intended to nor actually reinvested his 401k distribution 40

 within the sixty-day reinvestment period.

        2.20    Employing the Snapshot Rule and Hawk to CYR’s 401k distribution, as of

 the Petition Date CYR’s interest in the OSI Plan no longer had the characteristics of a

 401k and were effectively “distributed” subject only to the applicable sixty-day

 reinvestment, an opportunity which CYR declined seize. See also, In re Arlin Case No.

 16-41550, 2019 WL328724 __ B.R. __ (Bankr. N.D. Tex. 2019).             Accordingly, CYR’s

 claim of exemption with regard to the 401k distribution out of the terminated OSI Plan

 should be denied.

 E.     CYR is Not Entitled to an Exemption in the Insurance Policies Owned by the
        ILIT

        2.21    The Steven Jeffrey Cyr Life Insurance Trust (the “ILIT”) purports to be an

 irrevocable life insurance trust 41. The ILIT confirms that the two Lincoln Benefit Life


 39
        Exhibit 10
 40
        CYR Testimony, Transcript Day 2, Page 8-12, Lines 11—13
 41
        Exhibit 7
 ______________________________________________________________________________
 Case No. 18-50102-cag
 Closing Argument of Key Equipment Finance in Support of its
 Amended Objections to Debtor’s Claims of Exemption                              Page 13 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 14
                                      of 17

 Insurance Policies 42 were irrevocably conveyed to the ILIT. Accordingly, the Lincoln

 Benefit Life Insurance Policies cannot constitute property of the estate under 11 U.S.C.

 §541 as that provision only pulls into the debtor’s estate the “legal or equitable interests

 of the debtor in property as of the commencement of the case.”

         2.22    Because the ILIT held all of the interest in the Lincoln Benefit Life Insurance

 Policies as of the date of the Petition Date, CYR cannot exempt from the estate that

 which he does not own. Accordingly, the Court should disallow any claim of exemption

 in insurance policies owned by the Steven Jeffrey Cyr Life Insurance Trust, including the

 Lincoln Benefit Life Insurance Policies.

 F.      CYR should be precluded from any further amendment of Schedule C

         2.23 As a general rule, a debtor may amend his exemptions as a matter of course

 under Federal Rule of Bankruptcy Procedure 1009(a).                   There are, however, two

 exceptions to this rule: (1) bad faith on the part of the debtor, and (2) prejudice to the

 creditors. Ladd v. Ries (In re Ladd), 450 F.3d 751, 755 (8th Cir. 2006) (citing Kaelin v.

 Bassett (In re Kaelin), 308 F.3d 885, 889 (8th Cir. 2002)); Bauer v. Iannacone (In re

 Bauer), 298 B.R. 353, 356 (B.A.P. 8th Cir. 2003). The question of whether a debtor has

 acted     in   bad     faith   is   determined       by       examining   the   totality   of   the

 circumstances, Kaelin, 308 F.3d at 889.

         2.24    Section 521(a)(1), requires a debtor to file a true and accurate schedule of

 assets and liabilities. Bankruptcy schedules must be verified by debtors under penalty of

 perjury. Cepelak v. Sears (In re Sears), 246 B.R. 341, 347 (B.A.P. 8th Cir. 2000). The

 debtor's duty of disclosure requires the debtor to honestly and accurately disclose assets,



 42
         Exhibits 5 and 6
 ______________________________________________________________________________
 Case No. 18-50102-cag
 Closing Argument of Key Equipment Finance in Support of its
 Amended Objections to Debtor’s Claims of Exemption                                     Page 14 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 15
                                      of 17

 cooperate with the trustee, and amend the schedules as soon as practicable when the

 debtor knows of any inaccuracies or omissions. Bauer, 298 B.R. at 357; see also 11

 U.S.C. § 521.

        2.25    Where a debtor has attempted to hide an asset, the debtor has acted in bad

 faith. Kaelin, 308 F.3d at 890. The Court may infer from the circumstances whether a

 debtor has intentionally concealed assets, “including nondisclosures that were the result

 of a reckless disregard for the truth of the information provided.” In re Evinger, 354 B.R.

 850, 854, (Bankr. W.D. Ark. 2006) (emphasis added); In re Bauer, 291 B.R. 127, 130

 (Bankr. D. Minn. 2003), aff'd, 298 B.R. 353 (B.A.P. 8th Cir. 2003).

        2.26    Through four days of testimony and over 120 exhibits, including four

 Schedule amendments, CYR has shown not only disregard for the required transparency

 of the bankruptcy process but worse, a complete disregard for candor to any court 43.

        WHEREFORE, PREMISES CONSIDERED Key Equipment Finance, a division of

 KeyBank National Association prays that this Court deny the Debtor’s claims to the

 exemptions as provided herein, grant the additional relief set forth above, and for such

 other and further relief to which Key Equipment Finance, a division of KeyBank National

 Association may be justly entitled.

        Dated this 1st day of April, 2019.




 43
        See Exhibits 108 -117 and 124
 ______________________________________________________________________________
 Case No. 18-50102-cag
 Closing Argument of Key Equipment Finance in Support of its
 Amended Objections to Debtor’s Claims of Exemption                            Page 15 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 16
                                      of 17




                                               Respectfully submitted,

                                               Luttrell + Carmody Law Group
                                               One International Centre
                                               100 N.E. Loop 410, Suite 615
                                               San Antonio, Texas 78216
                                               Tel. 210.426.3600
                                               Fax 210.426.3610
                                               luttrell@lclawgroup.net
                                               meheard@lclawgroup.net

                                               By: /s/ Leslie M. Luttrell
                                                    Leslie M. Luttrell
                                                    State Bar No. 12708650
                                                    Mary Elizabeth Heard
                                                    State Bar No. 24096727

                                               ATTORNEYS FOR KEY EQUIPMENT
                                               FINANCE, A DIVISION OF KEYBANK
                                               NATIONAL ASSOCIATION




 ______________________________________________________________________________
 Case No. 18-50102-cag
 Closing Argument of Key Equipment Finance in Support of its
 Amended Objections to Debtor’s Claims of Exemption                           Page 16 of 17
18-50102-cag Doc#223 Filed 04/01/19 Entered 04/01/19 19:28:23 Main Document Pg 17
                                      of 17

                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing document
 was served on the following, either by ECF electronic service or by Regular U.S. Mail on
 the 1st day of April, 2019:

  Debtor                                             Debtor’s Counsel
  Steven Jeffrey Cyr                                 Ronald J. Johnson
  15 Esquire                                         111 Soledad, Suite 1 350
  San Antonio , TX 78257                             San Antonio, TX 78205

  Trustee                                            Trustee’s Counsel
  Jose C Rodriguez                                   Patrick H. Autry
  342 W Woodlawn, Suite 103                          Branscomb, PC
  San Antonio, TX 78212                              7110 Navarro, Suite 500
                                                     San Antonio, TX 78205

  Parties Filing Notice of Appearance
  Bexar County                                       Broadway National Bank
  c/o Don Stecker                                    c/o James A. Hoffman
  Linebarger Goggan Blair                            Clemens & Spencer
  711 Navarro Street, Ste 300                        112 East Pecan Street, Suite 1300
  San Antonio, TX 78205                              San Antonio, Texas 78205

  Firstmark Credit Union                             SNH NS MTG Properties 2 Trust
  c/o Syl Mauro                                      c/o James J. Watts and
  12451 Starcrest Drive                              Timothy P. Ribelin
  San Antonio, TX 78216                              Husch Blackwell LLP
                                                     111 Congress Ave., Ste. 1400
                                                     Austin, Texas 78701

  Leanne Mary Cyr, Trustee Bergerund                 Richard W. Ward
  Trust c/o Peter J. Stanton                         6860 N. Dallas Pkwy., Ste. 200
  Law Offices of Peter J. Stanton                    Plano, TX 75024
  111 Soledad, Suite 1350
  San Antonio, Texas 78205

  Paul T. Curl                                       Eric C. Taube
  Curl Stahl Geis                                    Mark C. Taylor
  A Professional Corporation                         Waller Lansden Dortch & Davis, LLP
  700 North St. Mary's Street, Suite 1800            100 Congress Ave., Ste. 1800
  San Antonio, TX 78205                              Austin, Texas 78701


                                                       /s/ Leslie M. Luttrell
                                                       Leslie M. Luttrell
 ______________________________________________________________________________
 Case No. 18-50102-cag
 Closing Argument of Key Equipment Finance in Support of its
 Amended Objections to Debtor’s Claims of Exemption                                   Page 17 of 17
